Citation Nr: 0126246	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to a compensable rating for the service-connected 
residuals of a tonsillectomy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to March 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
RO that, in pertinent part, granted service connection and 
assigned a noncompensable rating for the residuals of a 
tonsillectomy, effective on March 5, 1991.  

The Board remanded this matter in July 1997 and again in 
April 2000 for additional development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  The veteran currently is not shown to suffer from 
moderate catarrhal inflammation of cords or mucous membrane 
or moderate hoarseness as the residual to the tonsillectomy 
performed in service.  

3.  The veteran does not exhibit hoarseness, with 
inflammation of cords or mucous membrane.



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of the tonsillectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.97 including 
Diagnostic Code 6516 (1996); 4.97 including Diagnostic Code 
6516 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service medical records shows that 
the veteran underwent a tonsillectomy in August 1987.  A 
September 1987 follow-up treatment note stated that the 
veteran was eating well with no pain, but still had 
complaints of nasal congestion and drainage.  The examiner 
stated that the fossa was well healed and that the veteran 
was doing well after the tonsillectomy, and diagnosed the 
veteran with allergic rhinitis.  

The veteran's separation examination shows no subjective 
complaints or objective findings of any residuals of the 
tonsillectomy.  Upon separation, the veteran noted on a 
medical history form, among other things, that he had a 
history of ear, nose, and throat problems.  

In the transcript of hearing conducted in November 1995, it 
was noted that the veteran testified that he had undergone a 
tonsillectomy in the service because he was having trouble 
breathing due to an enlarged tonsil.  The veteran stated that 
occasionally he experienced a sore throat and voice changes 
and felt like his throat was full of mucous.  

The submitted outpatient treatment records from a VA Medical 
Center show that the veteran had complaints in October 1993 
for hoarseness after using an inhaler for his asthma and 
complaints of hoarseness in November 1993.  In February 1994, 
the veteran had complaints of voice changes after frequent 
use and stated that he was still using an inhaler.  The 
veteran was diagnosed with chronic hoarseness.  

In a treatment note from Kaiser Permanente, dated in February 
1994, the veteran reported having complaints of foul post-
nasal drainage and persistent hoarseness for many years.  The 
veteran stated that he was currently seeing an allergist and 
using an inhaler.  Sinus x-ray films showed minimal mucosal 
disease.  An examination of the oropharynx showed some 
posterior wall lymphoid hyperplasia and edematous vocal cords 
with some erythema of the leading edges.  No nodules or 
polyps were noted.  The examiner diagnosed the veteran with 
allergic asthma and allergic rhinitis.  

In November 1995, the veteran underwent a VA examination.  
The veteran stated that he had a history of having recurrent 
hoarseness, allergies, asthma and gastritis.  An examination 
of the larynx showed normal vocal cords at that time with 
normal vocal cord motility.  The examiner noted no other 
abnormality in the mouth or the neck.  The examiner diagnosed 
the veteran with recurrent laryngitis, possibly allergic or 
secondary to gastroesophageal reflux.  

In February 1998, the veteran underwent another VA 
examination.  The veteran had complaints of having 
intermittent throat discomfort, post-nasal drainage and 
congestion, itching in the back of the throat, watery eyes, 
interference with breathing through his nose, purulent 
discharge and dyspnea at rest and on exertion.  The veteran 
also noted having speech difficulty in forming vowel sounds 
and seeing a speech therapist during service.  

Upon physical examination, the VA examiner noted that the 
veteran's head, nose, and neck were normal.  An examination 
of the nasopharynx revealed a cauliflower-like appearing mass 
in the midline of the nasopharynx, appearing red at the base 
and white on the surface.  The oropharynx, hypopharynx, and 
larynx were normal.  Regarding the nasal obstruction, the 
septum was midline.  The turbinates were slightly enlarged 
laterally, but were symmetrical.  The examiner diagnosed the 
veteran with allergic rhinitis, vasomotor rhinitis, and the 
presence of a nasopharynx mass.  

Most recently, the veteran underwent a VA examination in May 
2000.  The veteran repeated his history of having allergies 
and asthma.  The veteran had complaints of losing his voice 
in the afternoon and sometimes while singing for the past 
eight or nine years.  Upon physical examination, the VA 
examiner stated that the veteran had diffusely swollen 
hyperemic nasal mucosa and nasal endoscopy revealed 60 
percent residual adenoidal tissue.  

The VA examiner also noted some white mucopus present in the 
left posterior choanae.  The larynx, pharynx and hypopharynx 
were unremarkable.  The vocal cords were without any lesions 
and were equally mobile bilaterally.  An intraoral 
examination was unremarkable.  The veteran's neck was supple, 
and no masses were palpitated.  The diagnosis included that 
of adenoidal hypertrophy and allergic rhinitis.  

The VA examiner remarked that the veteran's snoring was 
probably due to the enlarged adenoidal tissues and the 
nasopharyngeal mass was consistent with what appeared to be 
residual adenoidal tissue, and did not "in any shape or form 
appear to be related to the service-connection status of the 
status post tonsillectomy."  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  

The Board determines that the law does not preclude 
proceeding with an adjudication of the veteran's claim 
without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  

In this regard, the Board notes that by virtue of the 
November 1993 Statement of the Case and the July 1996 and 
August 1999 Supplemental Statements of the Case issued during 
the pendency of the appeal, the veteran and his 
representative have been advised of the information and 
evidence necessary to substantiate the claim.  In addition, 
the veteran has been examined in order to evaluate the 
severity of the service-connected disability.  

There is no Diagnostic Code specifically applicable to rating 
the residuals of a tonsillectomy.  Therefore, the residuals 
of a tonsillectomy are rated by analogy to laryngitis.  38 
C.F.R. §§ 4.20, 4.97 including Diagnostic Code 6516.  

The Board notes in this regard that, in September 1996, and 
during the pendency of this appeal, the VA amended the 
regulations for rating respiratory disorders, effective on 
October 7, 1996.  See 61 Fed. Reg. 46,720-731 (1996).  It is 
again pointed out that here the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, supra.  

Further, where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  

In so doing, it may be necessary for the Board to apply both 
the former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa, supra.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Under former criteria, a 10 percent rating was warranted for 
moderate chronic laryngitis with catarrhal inflammation of 
the vocal cords or mucous membranes and moderate hoarseness.  

A maximum 30 percent rating required severe chronic 
laryngitis with marked pathological changes such as 
inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97, 
including Diagnostic Code 6516 (1996).  

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic laryngitis manifested by hoarseness, 
with inflammation of the cords or mucous membrane.  

A maximum 30 percent evaluation is warranted for hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy. 38 C.F.R. § 
4.97 including Code 6516 (2001).  

Taking into account all of the relevant evidence of record, 
and upon consideration of the old and new rating criteria, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased (compensable) rating for 
the service-connected residuals of the tonsillectomy.  

The evidence of record does not serve to establish that the 
veteran suffers from any residual disability due to the 
tonsillectomy performed in service.  As noted, the service 
medical records show that he did well following the 
tonsillectomy and that the fossa healed well following the 
procedure.  

Even though the veteran had complaints of nasal congestion 
and drainage, the examiner diagnosed the veteran as having 
symptoms due to an unrelated condition, allergic rhinitis.  
Likewise, the veteran had complaints of hoarseness in an 
October 1993 VA outpatient treatment note that were related 
to the use of an inhaler.  

The veteran was also treated in February 1994, as shown in a 
Kaiser Permanente treatment note, for hoarseness and post-
nasal drainage, but again these manifestations were 
attributed to allergic asthma and rhinitis.  

Similarly, in the November 1995 VA examination report, the 
veteran's larynx showed normal vocal cords with normal 
motility with no other abnormalities in the mouth or neck.  
Even though the examiner diagnosed the veteran with 
laryngitis, the examiner opined that it was possibly due to 
allergies or secondary to gastroesophageal reflux.  

Furthermore, the February 1998 VA examination report showed 
that the veteran's head, nose, and neck were normal.  The 
oropharynx, hypopharynx and the larynx were normal.  The 
examiner again diagnosed the veteran with allergic rhinitis, 
vasomotor rhinitis, and the presence of a nasopharynx mass.  

Finally, even though the most recent VA examination report, 
dated in May 2000, noted the presence of some white mucopus 
in the left posterior choanae, the veteran's larynx, pharynx 
and hypopharynx were unremarkable.  The vocal cords were 
without lesions and were equally mobile bilaterally.  

Significantly, the examiner opined that the nasopharyngeal 
mass found on the February 1998 VA examination was probably 
due to enlarged adenoidal tissue and was not related to the 
veteran's tonsillectomy.  

As there is no indication that the veteran suffered or 
suffers from any residual disability of the tonsillectomy for 
which a compensable rating is assignable during the relevant 
time period under any of a applicable Diagnostic Codes, both 
old and new, as discussed hereinabove.  

It is pertinent to note in this regard that, in a rating 
decision in August 1999, the RO  assigned a 30 percent rating 
for the service-connected bronchial asthma, effective on 
March 5, 1991.  



ORDER

A compensable rating for the service-connected residuals of 
the tonsillectomy is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

